EXHIBIT 10.1


[logo.jpg]


Dated      17    March       2009


(1)  London Mining plc


(2)  Wits Basin Precious Minerals Inc.


SUBSCRIPTION AGREEMENT
 

--------------------------------------------------------------------------------


 
CONTENTS


CLAUSE
 
PAGE
       
1.
DEFINITIONS AND INTERPRETATION
 
4
       
2.
COMPLETION
 
19
       
3.
WARRANTIES
 
28
       
4.
UNDERTAKINGS
 
32
       
5.
CONFIDENTALITY
 
32
       
6.
ANNOUNCEMENTS
 
33
       
7.
TERMINATION
 
34
       
8.
COSTS
 
34
       
9.
APPLICABLE LAW AND JURISDICTION
 
34
       
10.
  GENERAL
 
34
       
11.
  NOTICES
 
36

 
SCHEDULES


1.
PAYMENT OBLIGATIONS



DOCUMENTS TO BE ENTERED INTO PRIOR TO FUNDING OF ESCROW


1.
ESCROW AGREEMENTS (Clause 2.1.6)

2.
CONSULTING AGREEMENT NOVATION AGREEMENT (Clause 2.1.4)



APPROVED TERM DOCUMENTS


3.
BUSINESS PLAN (Clause 2.1.9)

4.
GREEN AGREEMENT (Clause 2.1.10)

5.
OPERATOR AGREEMENT (Clause 2.1.11)

6.
MONITORING AGREEMENT (Clause 2.1.11)

7.
MZM AMENDMENT AND ASSIGNMENT AGREEMENTS (Clause 2.1.12)

8.
MEMORANDUM AND ARTICLES OF ASSOCIATION (Clause 2.1.13)

9.
BOARD RESOLUTIONS (Clause 2.1.13)

10.
SHAREHOLDERS' RESOLUTION (Clause 2.1.13)

11.
LM CONVERTIBLE NOTE (Clause 2.1.17)

12.
WB LOAN AGREEMENT (Clause 2.1.18)





 

--------------------------------------------------------------------------------


 
13.
PROMISSORY NOTE (Clause 2.1.20)

14.
LM ESCROW LOAN AGREEMENT (Clause 2.5)

15.
COMPANY ESCROW LOAN AGREEMENT (Clause 2.5)

16.
SHAREHOLDERS' AGREEMENT (Clause 2.17.2)

 

--------------------------------------------------------------------------------


 
THIS AGREEMENT is made on    17    March      2009


BETWEEN:-


(1)
LONDON MINING PLC a company incorporated in England and Wales with registered
number 5424040 whose registered office is at 39 Sloane Street, London SW1X 9LP
("London Mining"); and



(2)
WITS BASIN PRECIOUS MINERALS INC. a company incorporated in the State of
Minnesota, United States with registered number 84-1236619 whose registered
office is at 80 South 8th Street, Suite 900, Minneapolis, Minnesota 55402 ("Wits
Basin").



WHEREAS:


(A)
The parties have agreed to incorporate, subscribe into and operate a joint
venture company in the name of the Company on the terms and conditions of this
Agreement.



(B)
The parties originally entered into a subscription agreement on 17 November 2008
(the "Original Agreement").  The parties agreed that with effect from 12 January
2009, the Original Agreement was terminated and was replaced by the subscription
agreement entered into by the parties dated 12 January 2009 (the "Revised
Subscription Agreement").



(C)
The parties have agreed to amend and restate the Revised Subscription Agreement
with effect from 17 March 2009 on the terms and conditions of this Agreement.



(D)
The amendment and restatement of the Revised Subscription Agreement shall be
without prejudice to rights or liabilities which have accrued, including in
respect of any breach of warranty prior to the date on which the amendment and
restatement takes effect, including rights or liabilities which have accrued
under the Original Agreement, including in respect of any breach of warranty
prior to the date on which the termination took effect.



IT IS AGREED as follows:-


1.
DEFINITIONS AND INTERPRETATION



1.1
Definitions



Throughout this Agreement, the following words and phrases have the meanings set
out below:-


Acquisition Consideration
means an amount equal to the purchase price for the acquisition of each of the
Target Entities determined pursuant to the Target Entities Equity Transfer
Agreements as amended in accordance with clause 2.1.4, as reduced by any
deductions as set out in the Escrow Agreements or the Target Entities Equity
Transfer Agreements, as amended in accordance with clause 2.1.4.

 
4

--------------------------------------------------------------------------------


 
Amended Consulting Agreement
means the Consulting Agreement as amended by the Agreement on Amendment dated 13
January 2009, as novated by the Novation Agreement dated 13 January 2009, as
amended by the Agreement on Amendment dated 11 February 2009, by Letter
Agreements dated 26 February 2009 and 5 March 2009 and as further amended,
novated or substituted from time to time.



Amended LM Convertible Note
means the amended Convertible Promissory Note in the approved terms to be issued
at Completion by Wits Basin in favour of London Mining for up to US$1,000,000.00
in replacement of the LM Convertible Note.



Announcements
means the announcements to be made by the parties, drafts of which have been
approved by each of Wits Basin and London Mining.



A Shares
means fully paid A ordinary shares of US$0.01 each in the capital of the
Company.



Board
means the board of Directors of the Company from time to time.



Board Resolutions
means the Board resolutions to give effect to the matters referred to in clause
2.17.1, as approved by London Mining as contemplated by clause 2.1.13.



B Shares
means the fully paid ordinary B shares of US$0.01 each in the capital of the
Company.



Business Day
means any day other than a Saturday or Sunday, on which clearing banks are open
for business in the City of London, the British Virgin Islands, the United
States and the People's Republic of China.

 
Business Plan
means the business plan in the approved terms.

 
5

--------------------------------------------------------------------------------


 
BVI Co
means Wits Basin (BVI) Ltd, formerly known as China Global Mining Resources
Limited, a company incorporated in the British Virgin Islands with registered
number 1386052 whose registered office is at 56 Administration Drive, P.O. Box
3190, Road Town, British Virgin Islands.



Certificate of Approval
means the Certificate of Approval issued by MOFCOM relating to the transfer of
equity of each Target Entity.



CGMR Promissory Notes
means the following promissory notes issued by BVI Co in favour of Wits Basin as
amended from time to time:



 
(a)
Promissory Note for US$5,000,000.00 dated 15 June 2007;



 
(b)
Promissory Note for US$1,923,100.00 dated 15 June 2007;



 
(c)
Promissory Note for US$2,000,000.00 dated 15 June 2007,



all of which, as at the date of this Agreement, have reached their maturity date
and are on demand notes.


China Gold
means China Gold, LLC, a limited liability company organised under the laws of
the State of Kansas in the United States.



China Gold Debt
means US$5,600,000 (or such other amount agreed in writing by Wits Basin and
London Mining under the WB Loan Agreement) being that part of the amount owing
by Wits Basin to China Gold under the Wits Basin Promissory Note.



Company
means China Global Mining Resources (BVI) Limited with registered number 1513743
whose registered office is 56, Administration Drive, P.O. Box 3190, Road Town,
British Virgin Islands, incorporated by Wits Basin in the British Virgin Islands
to serve as the joint venture company for the purposes of this Agreement and the
Shareholders' Agreement.

 
6

--------------------------------------------------------------------------------


 
Company Escrow Loan Agreement
means the loan agreement in the approved terms to be entered into by the Company
and HK Co on the Relevant Date pursuant to which the Company makes the Company
Escrow Loan.



Company Escrow Loan
has the meaning given to it in clause 2.5.



Completion
means completion of the subscription by London Mining in the Company in
accordance with the terms of this Agreement.



Confidential Information
means all information (whether oral or recorded in any medium) relating to the
business, financial or other affairs (including future plans) of any Group
Company or of any party (to the extent provided to the other party) which is
treated by a Group Company or the disclosing party (as applicable) as
confidential (or is marked or is by its nature confidential).



Conditions
means the conditions specified in clause 2.1.



Consulting Agreement
means the Consulting Agreement entered into by  BVI Co dated 11 August 2008
pursuant to which Lu Benzhao agrees to provide consulting services to BVI Co.

 
Consulting Agreement Novation Agreement
means the agreement dated 13 January 2009 between the parties to the Consulting
Agreement and the Company agreeing to novate the Consulting Agreement to the
Company.



Director
means any director for the time being of the Company or any Subsidiary Company
including, where applicable, any alternate director.



Due Diligence Reports
means all due diligence reports received by Wits Basin in relation to the
acquisition of the Target Entities including:

 
7

--------------------------------------------------------------------------------


 
 
(1)
the Legal Due Diligence Report from DLA Piper;



 
(2)
the financial Due Diligence Report from KPMG Transaction Advisory Services
Limited; and



 
(3)
the operational Due Diligence Report from SRK Consulting.



Escrow Agents
means such persons or companies who are engaged by HK Co and the Sellers,
pursuant to the terms of the Target Entities Equity Transfer Agreements (as
amended in accordance with clause 2.1.4) and the Escrow Agreements, to serve as
the escrow agents in connection with the acquisition by HK Co of the Target
Entities.



Escrow Agreements
means the following agreements entered into by HK Co, the Sellers and relevant
Escrow Agent setting out the terms and conditions of the escrow of the Escrow
Amount:



 
(a)
in relation to the acquisition of MXM – the Escrow Agreement with China
Construction Bank Maanshaan Branch dated 13 January 2009; and



 
(b)
in relation to the acquisition of NSM – the Escrow Agreement with Guangdong
Development Bank dated 26 February  2009.



Escrow Amount
means US$24,767,621.43 or such other amount as the parties agree in writing.



Escrow Interest
means any interest as at the date of the final release or repayment of the
Escrowed Funds under clauses 2.7 or 2.15 (as applicable), accrued on the
Escrowed Funds in the period for which the Escrowed Funds (or any part of them)
are held in escrow by the Escrow Agents under the Escrow Agreements.

 
8

--------------------------------------------------------------------------------


 
Escrowed Funds
means the funds paid to the Escrow Agents in accordance with clause 2.5 and the
terms of the Escrow Agreements.



ETA Termination Notice
has the meaning given to that expression in the Escrow Agreements.



First Escrow Amount
means such part of the Escrow Amount released to the Sellers in an amount agreed
by the parties under the Payment Authorization Notifications dated 17 March
2009.



First Payment
means the US$10,210,000 payable to Lu Benzhao as the "First Payment" under the
Consulting Agreement.



Funding of Escrow
means the payment of the Escrow Amount pursuant to the terms of the Target
Entities Equity Transfer Agreements as amended in accordance with clause 2.1.4
and the Escrow Agreements.



Green Agreement
means the agreement in the approved terms between William Green and HK Co
whereby HK Co agrees to pay the Green Completion Payment and the Green Deferred
Payment to William Green.



Green Completion Payment
means the US$1,000,000 payable by HK Co to William Green at Completion.



Green Deferred Payment
means the US$890,000 (or such other amount agreed in writing by Wits Basin and
London Mining) payable by HK Co to William Green under the terms of the Green
Agreement.



Group
means the Company (on its incorporation), HK Co and any company which is a
subsidiary undertaking of the Company or HK Co from time to time (including the
Target Entities (on completion of the Target Entities Equity Transfer
Agreements) and MZM (on completion of the acquisition of MZM pursuant to the MZM
Equity Transfer Agreement, as amended pursuant to clause 2.1.12) and any of
their subsidiary undertakings) and references to "Group Company" and "member of
the Group" shall be construed accordingly and references to "Subsidiary Company"
shall mean a member of the Group other than the Company.

 
9

--------------------------------------------------------------------------------


 
HK Co
means China Global Mining Resources Limited, a limited liability company
incorporated pursuant to the laws of Hong Kong whose registered office is at
41st Floor Bank of China Tower, 1 Garden Road Central, Hong Kong.



HK Co Transfer Agreement
means the transfer agreement between Wits Basin and the Company dated 23
December 2008 as approved under clause 2.1.20 pursuant to which all the issued
shares in HK Co were transferred to the Company in consideration for the issue
of the Promissory Note.



Incorporation Expenses
means the expenses incurred by London Mining in relation to the incorporation
and registration of the Company as set out in section 9 of Schedule 1 or as
otherwise agreed in writing by the parties.



Initial Payment
means the US$5,000,000 paid by London Mining on 5 March 2009 on behalf of the
Company to Lu Benzhao in partial satisfaction of the First Payment.



 
Joint Venture Legal Costs
means the legal costs incurred by London Mining in relation to the transactions
and documents to be entered into by the Company as contemplated by this
Agreement (and documents referred to in this Agreement) as set out in section 10
of Schedule 1 or as otherwise agreed in writing by the parties.



JV Expenses
means the expenses to be paid by the Company as set out in section 2 of Schedule
1.



Licences
means up-to-date and valid licences, approvals, permits, certificates for each
Target Entity and MZM issued by the appropriate body (and for the appropriate
purpose) necessary for operation of the businesses (as set out in the Business
Plan) of the Target Entities and MZM including, but not limited to:



 
(a)
in the case of MXM:

 
10

--------------------------------------------------------------------------------


 
(i)
an updated business licence;



(ii)
a safe production permit;



(iii)
an explosives permit;



(iv)
a permit for water and soil conservation plan;



(v)
a land use and/or occupation rights certificate; and



(vi)
the extended mining licence referred to in the Target Entity Equity Transfer
Agreement for MXM;



(b)
in the case of NSM:



(i)
the licences and permits set out in (a)(i) to(v) above.



(ii)
a land use right certificate;



(iii)
a premises ownership certificate;



 
(iv)
a construction and land use planning permit; and



(v)
a construction project planning permit; and



(c)
in the case of MZM:



(i)
an updated business licence; and



(ii)
a mining licence.



LM Convertible Note
means the Convertible Promissory Note issued by Wits Basin in favour of London
Mining for up to US$1,000,000.00 dated 22 August 2008.



LM Escrow Loan
has the meaning given to it in clause 2.5.

 
11

--------------------------------------------------------------------------------


 
LM Escrow Loan Agreement
means the loan agreement in the approved terms to be entered into on the
Relevant Date by London Mining and the Company pursuant to which London Mining
makes the LM Escrow Loan.



LM Loan
means the Loan for US$5,000,000 made by London  Mining to the Company under the
terms of the LM Loan Agreement which was used by the Company on 5 March 2009 to
make the Initial Payment.



LM Loan Agreement
means the loan agreement dated 5 March 2009 between London Mining and the
Company pursuant to which London Mining granted the LM Loan to the Company.



LM Subscription Funds
means the US$38.75 million that London Mining has agreed to pay to the Company
as subscription for the 100 A Shares to be issued to it in accordance with the
terms of this Agreement.



Memorandum and Articles
means the memorandum and articles of association of the Company as approved by
London Mining as contemplated by clause 2.1.13.



MOFCOM
means the Ministry of Commerce for the People’s Republic of China.



Monitoring Agreement
means the agreement in the approved terms to be entered into by Wits Basin and
London Mining on or about the date of the Shareholders' Agreement pursuant to
which Wits Basin agrees to review and monitor the Operator's compliance with the
terms of the Operator Agreement.



MZM
means Maanshan Zhao Yuan Mining Co. Ltd.



MZM Amendment and Assignment Agreements
means the Amendment Agreement and the Assignment Agreement each dated 11
February 2009 and entered into by the parties to the MZM Equity Transfer
Agreement and the letter agreement dated 5 March 2009 entered into by the
parties to the  MZM Equity Transfer Agreement.

 
12

--------------------------------------------------------------------------------


 
MZM Equity Transfer Agreement
means the equity transfer agreement dated 11 August 2008 relating to the
acquisition of all the shares in MZM.



Nominated Directors
means Graeme Hossie and Rachel Rhodes on behalf of London Mining and Stephen
King and William Green on behalf of Wits Basin, or such other person as may be
agreed in writing by London Mining and Wits Basin.



Operator
means the company to be incorporated and owned by William Green, which is
engaged by the Company or a member of the Group to manage and operate the Target
Entities and MZM and any future operations of the Group as approved by London
Mining and Wits Basin.



Operator Agreement
means the agreement in the approved terms to be entered into by a member of the
Group appointing the Operator.



Outstanding Consulting Payment
means US$3,210,000, representing such part of the First Payment that is payable
to Lu Benzhao at Completion under the Amended Consulting Agreement.



Outstanding Expenses
means expenses incurred by the Company not paid at Completion in accordance with
clause 2.18.7 as set out in section 6 of Schedule 1, or as agreed in writing by
London Mining and Wits Basin.



Payment Authorization Notification
has the meaning given to that expression in the Escrow Agreements.



Promissory Note
means the promissory note in the approved terms for US$4,800,000 (or such other
amount agreed in writing by Wits Basin and London Mining) to be issued by the
Company in favour of Wits Basin as consideration for the acquisition of HK Co
from Wits Basin by the Company in accordance with the terms of the HK Co
Transfer Agreement.

 
13

--------------------------------------------------------------------------------



 
Relevant Date
means 12 January 2009 or such other later dates as the parties agree in writing,
such date being the date that London Mining makes the LM Escrow Loan.



Residual Amount
means the amount to be paid by London Mining to the Company under clause 2.20.4
as part of the LM Subscription Funds and shall be an amount equal to: US$38.75
million less the aggregate of (i) A, (ii) B, and (iii) C,



where:


A = an amount equal to the LM Escrow Loan (excluding any accrued interest);


B = an amount equal to the LM Loan (excluding any accrued interest); and


C = an amount equal to that paid by London Mining on behalf of the Company under
clauses 2.15 and 2.18.7 and on behalf of HK Co under clause 2.18.8.


Retained Consulting Payment
means such part (if any) of the US$2,000,000 retained from the First Payment at
Completion pursuant to the Amended Consulting Agreement.



Second Escrow Amount
means such part of the Escrow Amount to be released to the Sellers in an amount
agreed by the parties in writing on satisfaction of all the outstanding
conditions precedent to the Target Entity Equity Transfer Agreements.



Security Agreement
means the Security Agreement between Wits Basin and China Gold dated 19 June
2007 entered into in connection with the Convertible Notes Purchase Agreement
dated 10 April 2007 between China Gold and Wits Basin as amended by the
Amendment to the Convertible Notes Purchase Agreement dated 19 June 2007, by the
Amendment No. 2 to the Convertible Notes Purchase Agreement dated 10 November
2008, by Amendment No. 3 to the Convertible Loan Purchase Agreement dated  22
December 2008 and as amended from time to time.

 
14

--------------------------------------------------------------------------------


 
Sellers
means Mr Lu Benzhao and Ms Lu Tinglan, the sellers under the Target Entities
Equity Transfer Agreements.



Shares
means the A Shares and the B Shares.



Share Pledge
means the share pledge over the shares held by Wits Basin in BVI Co, HK Co and
Wits-China Acquisition Corporation given by Wits Basin in favour of China Gold
under the Second Amended and Restated Pledge Agreement dated 22 December 2008
entered into in relation to the Wits Basin Promissory Note.



Shareholder Group
means, in relation to Wits Basin, its subsidiary undertakings, any parent
undertaking, whether direct or indirect, of Wits Basin and any other subsidiary
undertaking of any such parent undertaking from time to time but excluding the
Company and each Subsidiary and references to "member" or "members" of the
"Shareholders' Group" shall be construed accordingly.



Shareholders' Agreement
means the shareholders' agreement in the approved terms to be entered into on or
about the date of this Agreement in relation to the Company by London Mining,
Wits Basin and the Company.



Shareholders' Resolution
means the shareholders' resolution to give effect to the matters referred to in
clause 2.17.2, as approved by London Mining as contemplated by clause 2.1.13.



Subscriber Shares
means the 100 issued B shares of US$0.01 in the capital of the Company held by
Wits Basin immediately prior to Completion.



Subsidiary Security
the security given by BVI Co and HK Co in favour of China Gold under the
Subsidiary Security Agreement dated 7 February 2008 in relation to the Wits
Basin Promissory Note.



Subsidiaries
means the Group excluding the Company.



Target Entities
means each of:-

 
15

--------------------------------------------------------------------------------


 
(a)
Nanjing Sudan Mining Co. Ltd ("NSM"); and



(b)
Maanshan Xiaonanshan Mining Co. Ltd. ("MXM"),



together with their respective subsidiary undertakings.
 
Target Entities Equity Transfer Agreements
means each of:-

 
(a)
the equity transfer agreement dated 11 August 2008 in respect of the acquisition
of all the shares in NSM; and

 
(b)
the equity transfer agreement dated 11 August 2008 in respect of the acquisition
of all the shares in MXM.




Termination Notice
has the meaning given to that expression in the Escrow Agreements.



Transaction Documents
means the:



(a)
Operator Agreement;



(b)
Monitoring Agreement;



(c)
MZM Assignment and Amendment Agreements;



(d)
WB Loan Agreement;



(e)
Business Plan



(f)
Green Agreement;



(g)
Promissory Note;



(h)
Amended LM Convertible Note; and

 
(i)
Shareholders' Agreement.



US$
means United States Dollars, the lawful currency of the United States.

 
16

--------------------------------------------------------------------------------


 
Warranties
means the warranties set out in clauses 3.1, 3.3 and 3.4 of this Agreement.



WB Expenses
means the expenses to be paid by Wits Basin at Completion using funds loaned to
Wits Basin under the WB Loan in accordance with this Agreement and as set out in
section 5 of Schedule 1.



WB Loan
means the loan in the approved terms for US$5,750,000 (or such other amount
agreed in writing by London Mining and Wits Basin under the WB Loan Agreement)
to be made by London Mining to Wits Basin under the terms of the WB Loan
Agreement.



WB Loan Agreement
means the loan agreement in the approved terms to be dated on or about the date
of the Shareholders' Agreement pursuant to which London Mining grants the WB
Loan to Wits Basin.



Wits Basin Promissory Note
means the Second Amended and Restated Promissory Note in the aggregate principal
amount of US$10,421,000 issued by Wits Basin to China Gold dated 22 December
2008 pursuant to the Convertible Notes Purchase Agreement dated 10 April 2007
between China Gold and Wits Basin as amended by the Amendment to the Convertible
Notes Purchase Agreement dated 19 June 2007, by the Amendment No. 2 to the
Convertible Notes Purchase Agreement dated 10 November 2008, the Amendment No. 3
to the Convertible Notes Purchase Agreement dated 22 December 2008 and as
amended from time to time.



1.2
Interpretation



 
1.2.1
Unless the context otherwise requires, words and expressions defined in or
having a meaning provided by the UK Companies Act 2006 shall have the same
meaning in this Agreement.  The term "connected person" shall have the meaning
attributed to it at the date of this Agreement by section 839 of the Income and
Corporation Taxes Act 1988 and the words "connected with" shall be construed
accordingly.



 
1.2.2
A reference to any statutory provision in this Agreement:-

 
17

--------------------------------------------------------------------------------


 
 
(a)
includes any order, instrument, plan, regulation, permission and direction made
or issued under such statutory provision or deriving validity from it;



 
(b)
shall be construed as a reference to such statutory provision as in force at the
date of this Agreement (including, for the avoidance of doubt, any amendments
made to such statutory provisions that are in force at the date of this
Agreement);



 
(c)
shall also be construed as a reference to any statutory provision of which such
statutory provision is a re-enactment or consolidation; and



 
(d)
shall also be construed as a reference to any later statutory provision which
re-enacts or consolidates such statutory provision.



 
 1.2.3
References to a clause are (unless otherwise stated) to a clause of this
Agreement.



 
 1.2.4
The headings used in this Agreement are for convenience only and shall not
affect its meaning.



 
 1.2.5
A document expressed to be "in the approved terms" means a document, the terms,
conditions and form of which are acceptable to and approved by London Mining (as
determined in its absolute discretion) and a copy of which has been identified
as such and initialled by or on behalf of each of London Mining and Wits Basin.



 
 1.2.6
A document expressed to be an Annexure means a document a copy of which has been
identified as such and initialled by or on behalf of each of the parties.



 
 1.2.7
Words importing one gender shall (where appropriate) include any other gender
and words importing the singular shall (where appropriate) include the plural
and vice versa.



 
 1.2.8
Any English legal term for any action, remedy, method of judicial proceeding,
legal document, legal status, court, official or any legal concept or thing
shall, in respect of any jurisdiction other than that of England, be deemed to
include what most nearly approximates in that jurisdiction to the English legal
term.



 
 1.2.9
Any time or date shall be construed as a reference to the time or date
prevailing in England.



1.3
In construing this Agreement, general words introduced by the word "other" shall
not be given a restrictive meaning by reason of the fact that they are preceded
by words indicating a particular class of acts, matters or things and general
words shall not be given a restrictive meaning by reason of the fact that they
are followed by particular examples intended to be embraced by the general
words.

 
18

--------------------------------------------------------------------------------


 
2.
COMPLETION



Conditions


2.1
Clauses 2.14 to 2.21 are conditional in all respects on:-



 
 2.1.1
completion of due diligence (both legal, commercial and financial) on the
Company, HK Co, the Target Entities and MZM (including in respect of the
Licences) as determined by London Mining (in its absolute discretion) to be
satisfactory;

 
 
 2.1.2
the Due Diligence Reports being either addressed to the Company and London
Mining (in addition to Wits Basin) or the authors of the Due Diligence Reports
having entered into reliance letters in favour of the Company and London Mining
in a form acceptable to and approved by London Mining (as determined in its
absolute discretion);

 
 
2.1.3
the restructuring of the Company's acquisition of the Target Entities in a form
acceptable to and approved by London Mining (as determined in its absolute
discretion);

 
 
 2.1.4
the Target Entities Equity Transfer Agreements being amended and the Consulting
Agreement being novated to the Company or such other member of the Group (as
approved in writing by London Mining), in each case, in a form acceptable to and
approved by London Mining (as determined in its absolute discretion);

 
 
 2.1.5
satisfaction of the conditions precedent to each of the Target Entities Equity
Transfer Agreements (as amended in accordance with clause 2.1.4), subject to any
waiver of such conditions by the parties to the relevant Target Entities Equity
Transfer Agreement provided that such waiver is in accordance with the terms of
the relevant Target Entities Equity Transfer Agreement and has been consented to
in writing by London Mining;

 
 
 2.1.6
execution by the relevant parties of the Escrow Agreements and the engagement,
with the prior written approval of London Mining, of the agreed banks to act as
the Escrow Agents;

 
 
 2.1.7
receipt of all necessary licences, permits and consents from the appropriate
authority required by each Target Entity to operate its respective mine in each
case as determined by London Mining (as determined in its absolute discretion)
to be satisfactory;

 
 
19

--------------------------------------------------------------------------------

 
 
 
 2.1.8
to the extent that any arrangements are entered into by MXM or NSM prior to the
Relevant Date with the operators, managers or owners of the Sanbanquiao Mine or
Guqiao Mine in connection with the extended mining licence for MXM, those
arrangements being in a form that is acceptable to and approved by London Mining
(as determined in its absolute discretion);

 
 
 2.1.9
finalisation of the five year Business Plan;

 
 
 2.1.10
the execution by William Green and HK Co of the Green Agreement;

 
 
 2.1.11
execution by the Operator and the Company or such other member of the Group (as
approved in writing by London Mining) of the Operator Agreement and by Wits
Basin, London Mining and the Company of the Monitoring Agreement;

 
 
 2.1.12
the MZM Equity Transfer Agreement being amended and novated to HK Co pursuant to
the MZM Amendment and Assignment Agreements;

 
 
 2.1.13
the Memorandum and Articles, Board Resolutions, Shareholders' Resolution and the
memorandum and articles of association of each Target Entity being in the
approved terms;

 
 
 2.1.14
none of the Warranties being untrue, inaccurate or misleading at the date of
this Agreement and there being no change of circumstances such that, if the
Warranties were to be repeated at any time before Relevant Date by reference to
the facts and circumstances then subsisting, any such Warranty would be untrue,
inaccurate or misleading;

 
 
 2.1.15
the release of the Subsidiary Security, the release of the Share Pledge over the
HK Co Shares held by Wits Basin and the release of any other security over the
shares in, or assets of, the Company or HK Co (other than Wits Basin's shares in
the Company) given under or as security for, the CGMR Promissory Notes, the Wits
Basin Promissory Note or any other debt arrangements entered into by Wits Basin,
the Company or HK Co ("Security") and the termination or amendment of the
Security Agreement (and any other agreement or deed pursuant to which Security
is granted) to effect the release of the Security, in each case, in a form
acceptable and approved by London Mining (as determined in its absolute
discretion);

 
 
 2.1.16
London Mining being satisfied (as determined in its sole discretion) with the
security arrangements entered into by Wits Basin and China Gold in relation to
the Group and Wits Basin's Shares and other interests in the Company;

 
20

--------------------------------------------------------------------------------


 
2.1.17
the Amended LM Convertible Note being issued by Wits Basin subject to the
receipt from London Mining of the cancelled LM Convertible Note (or an indemnity
in respect of the note if it has been lost or destroyed) in replacement for the
LM Convertible Note;

 
2.1.18
the execution by Wits Basin and London Mining of the WB Loan Agreement in the
approved terms;

 
2.1.19
BVI Co having changed its business and company name so as to exclude "China
Global Mining Resources" or any name confusingly similar to "China Global Mining
Resources";

 
2.1.20
execution by the Company and Wits Basin of the HK Co Transfer Agreement, in the
approved terms, the transfer of all the issued shares in HK Co ("HK Shares") to
the Company, payment of any applicable stamp duty on such transfer and the entry
of the Company in the register of members of HK Co in respect of the HK Shares
and the issue of the Promissory Note by the Company to Wits Basin;

 
2.1.21
the receipt by HK Co from MOFCOM of the Certificate of Approval relating to the
transfer of equity of the Target Entities to HK Co; and

 
2.1.22
the incorporation of the Company under the laws of the British Virgin Islands in
a form acceptable to and approved by London Mining (as determined in its
absolute discretion),

 
and accordingly clauses 2.14 to 2.21 of this Agreement shall have no effect
unless and until London Mining gives notice in writing to Wits Basin that the
Conditions have been satisfied or waived (in whole or in part) by London Mining
in its absolute discretion.


2.2
Wits Basin undertakes to London Mining to use its best endeavours to fulfil or
procure the fulfilment of the Conditions as soon as possible from the date of
this Agreement and to provide London Mining with all information and to procure
that the Target Entities and MZM provide all information requested to enable
London Mining to complete due diligence as contemplated by clause 2.1.1.



2.3
Wits Basin undertakes to London Mining to:



2.3.1
regularly update and inform London Mining of the satisfaction of the Conditions:

 
2.3.2
to provide such evidence as London Mining requires of the satisfaction of the
Conditions; and

 
2.3.3
provide London Mining with drafts of the proposed agreements to be approved by
London Mining as contemplated by clause 2.1 (including any documents entered
into in relation to the condition in clause 2.1.8 and any applications for any
material licence (including for the avoidance of doubt, the extended mining
licence for MXM) or permit referred to under clause 2.1.7) before circulating
such drafts to the counterparties to such agreements or before submitting such
applications to the relevant regulatory or governmental body (as applicable).

 
 
21

--------------------------------------------------------------------------------

 
 
2.4
If all of the Conditions have not been satisfied or waived on or before 14 April
2009 or such later date as the parties agree in writing, the provisions of this
Agreement (other than this clause and clauses 1 (Definition and Interpretation),
5 (Confidentiality), 8 (Costs), 9 (Applicable Law and Jurisdiction), 10
(General) and 11 (Notices)) shall cease to have effect and, except in relation
to this clause 2.4 and without prejudice to any claim in respect of breach of
any of the operative provisions of this Agreement which has occurred prior to
such date, none of the parties to this Agreement shall have any claim against
any of the others for costs, damages, charges, compensation or otherwise under
this Agreement.



Escrow Loan


2.5
On the Relevant Date, subject to the Transaction Documents being in the approved
terms as contemplated by clause 2.1, the execution of the Escrow Agreements and
the Consulting Agreement Novation Agreement, London Mining shall lend to the
Company an amount equal to the Escrow Amount under the terms of the LM Escrow
Loan Agreement (the "LM Escrow Loan").  Wits Basin agrees to procure that
immediately on the making of the LM Escrow Loan the Company shall lend an amount
equal to the LM Escrow Loan to HK Co ("Company Escrow Loan") and procure that
immediately on the making of the Company Loan HK Co shall apply an amount equal
to the LM Escrow Loan to complete the Funding of Escrow. Each of the LM Escrow
Loan and the Company Escrow Loan shall earn interest at the same rate as the
Escrowed Funds earn interest under the Escrow Agreements and shall be repayable
in accordance with clause 2.7.



2.6
Wits Basin shall procure that each of the Company and HK Co directs London
Mining to pay an amount equal to the Escrow Amount directly to the Escrow Agents
(apportioned between the Escrow Agents in accordance with the Escrow Agreements)
on the Relevant Date to satisfy the obligations of the parties under clause 2.5.



2.7
If (i) any of the Target Entities Equity Transfer Agreements terminates after
Funding of Escrow or (ii) completion of the Target Entities Equity Transfer
Agreements does not take place for any reason on or before the date that is 10
Business Days after the date of the Funding of Escrow or such later date as the
parties agree under the Escrow Agreements or otherwise in writing (such
agreement to be given by each party at its sole discretion) (the "Lapse Date"),
in each case, in accordance with the terms of the Escrow Agreements and in the
case of (ii) to the extent not prohibited by law or any regulatory requirement:

 
 
22

--------------------------------------------------------------------------------

 

 
2.7.1
Wits Basin shall procure, including by procuring that HK Co submits a ETA
Termination Notice or a Termination Notice (or such other notice as is required
under the Escrow Agreements to release the Escrowed Funds) to the Escrow Agents,
that each Escrow Agent releases to HK Co such part of the Escrowed Funds as they
hold in escrow and any Escrow Interest on such Escrowed Funds as soon as
reasonably practicable after the date on which the Target Entities Equity
Transfer Agreements terminate or the Lapse Date; and



 
2.7.2
Wits Basin shall procure that HK Co shall, immediately on the release of the
Escrowed Funds and any Escrow Interest to HK Co by the Escrow Agents, repay the
Company Escrow Loan to the Company (together with any accrued and unpaid
interest on the Company Escrow Loan (which shall accrue in accordance with
clause 2.5); and



 
2.7.3
Wits Basin shall procure that the Company shall, immediately on repayment of the
Company Escrow Loan to the Company, repay the LM Escrow Loan to London Mining
(together with any accrued and unpaid interest on the LM Escrow Loan (which
shall accrue in accordance with clause 2.5).



2.8
Wits Basin shall procure that each of the Company and HK Co directs each Escrow
Agent to release such part of the Escrowed Funds as they hold in escrow and any
Escrow Interest on such Escrowed Funds directly to London Mining to satisfy the
obligations of the parties under clause 2.7.



2.9
Wits Basin shall procure that HK Co does not submit a Payment Authorization
Notice under either of the Escrow Agreements unless London Mining has confirmed
that the condition precedents in clauses 2.1.5 and 2.1.7 have been satisfied.



2.10
In the event that there is a breach of either Escrow Agreement pursuant to
Article 7(2) of each such agreement, Wits Basin shall, if so requested in
writing by London Mining, procure that HK Co submits a Termination Notice and
such other notices are required by the Escrow Agreements in accordance with
Article 7(2).



2.11
Wits Basin shall procure that HK Co does not amend or agree to amend either of
the Escrow Agreements without the prior written consent of London Mining.



2.12
No later than 7 Business Days after the Relevant Date, London Mining agrees to
deposit an amount equal to US$10.2 million into a bank account with HSBC in Hong
Kong in the name of London Mining.



2.13
Without prejudice to any other clause in this Agreement, the parties acknowledge
that under the Escrow Agreements, the Funding of Escrow occured in two tranches
as follows:



 
2.13.1
under the MXM Escrow Agreement:

 
 
(a)
US$7,284,594.54 was paid to the relevant Escrow Agent by London Mining on behalf
of HK Co on 13 January 2009; and


 
23

--------------------------------------------------------------------------------

 


 
(b)
US$11,655,351.26 was paid to the relevant Escrow Agent by London Mining on
behalf of HK Co on 12 March 2009;



 
2.13.2
under the NSM Escrow Agreement:

 
 
(a)
US$2,913,837.82 was paid to the relevant Escrow Agent by London Mining on behalf
of HK Co on 26 February 2009; and



 
(b)
US$2,913,837.82 was paid to the relevant Escrow Agent by London Mining on behalf
of HK Co on 12 March 2009,



and the parties acknowledge that the LM Escrow Loan and the Company Loan have
been advanced by the relevant lender in accordance with the payment timetable
set out in clauses 2.13.1 and 2.13.2.


Completion


2.14
Completion shall take place contemporaneously with the release of the First
Escrow Amount to the Sellers in accordance with the terms of the Escrow
Agreements.



2.15
At Completion, Wits Basin shall procure that HKCo completes the acquisition of
each Target Entity in accordance with the relevant Target Entities Equity
Transfer Agreement as amended under clause 2.1.4 (save that this shall not
require HKCo to pay, or London Mining to authorise the payment of, the Second
Escrow Amount until all the conditions to the Target Entities Equity Transfer
Agreement are satisfied) and the Company makes the Outstanding Consulting
Payment to Lu Benzhao. The parties agree that London Mining shall pay the
Outstanding Consulting Payment direct to Lu Benzhao (or such person as he
directs and the Company agrees to) on behalf of the Company and that such
payment shall form part of London Mining's subscription under clause 2.20.



2.16
Subject to clause 2.7, on satisfaction or waiver of all the Conditions to the
Target Entity Equity Transfer Agreements (as determined to be satisfied by
London Mining) Wits Basin shall procure that, in each case in accordance with
the terms of the Escrow Agreement and Target Entities Equity Transfer Agreements
(as applicable):



 
2.16.1
the Escrow Agents release the Acquisition Consideration (not already released
under the First Escrow Amount) to the Sellers, including by procuring that HK Co
submits the relevant Payment Authorization Notification to the Escrow Agents;


 
24

--------------------------------------------------------------------------------

 


 
2.16.2
the Escrow Agents release any amount of the Escrow Amount (excluding accrued and
unpaid interest) not paid to the Sellers under clause 2.16.1 to HK Co, including
by procuring that HK Co submits the relevant Payment Authorization Notification
to the Escrow Agents; and



 
2.16.3
the Escrow Agents release any Escrow Interest to London Mining, including by
procuring that HK Co submits the relevant Payment Authorization Notification to
the Escrow Agents. The parties agree that this payment shall satisfy any
obligation of HK Co to repay an amount equal to the Escrow Interest to the
Company as a repayment of interest under the Company Escrow Loan Agreement and
of the Company to repay an amount equal to the Escrow Interest to London Mining
as a repayment of interest under the LM Escrow Loan Agreement.



2.17
Simultaneously with the payment of the First Escrow Amount:-



2.17.1
the parties shall procure that a Board meeting shall be convened and held at
which the Board Resolutions in the approved terms to give effect to the
following shall be passed:

 
 
(a)
the resignation and appointment of directors of the Company in accordance with
clause 2.18.4;



 
(b)
the approval and execution of the Shareholders' Agreement by the Company; and



 
(c)
the allotment and issue of the A Shares in accordance with this Agreement;



2.17.2
the parties shall procure that a general meeting of the Company is held at which
the Shareholders' Resolution in the approved terms to give effect to the
following shall be passed:-

 
 
(a)
the adoption by the Company of the Memorandum and Articles as its memorandum and
articles of association; and



 
(b)
the allotment and issue of the A Shares in accordance with this Agreement;



2.17.3
Wits Basin shall execute, or procure the execution of (other than by London
Mining) the Transaction Documents (other than the Business Plan) and shall issue
the Amended LM Convertible Note to London Mining; and

 
2.17.4
London Mining shall execute the Transaction Documents (other than the Business
Plan) to which it is a party.

 
 
25

--------------------------------------------------------------------------------

 


2.18
Immediately following the general meeting referred to in clause 2.17.2:



2.18.1
London Mining shall subscribe for 100 A Shares in consideration for, in
aggregate, US$38.75 million, which shares shall be allotted and issued fully
paid to London Mining. The payment of the LM Subscription Funds by London Mining
shall be made in accordance with clause 2.20;

 
2.18.2
the parties shall enter, and Wits Basin shall procure that the Company enters,
into the Shareholders' Agreement;

 
2.18.3
the parties shall procure (to the extent that each party is able to do so) that
each Target Entity adopts the memorandum and articles of association as approved
in accordance with clause 2.1.13;

 
2.18.4
the parties shall procure that the Nominated Directors shall be appointed as
Directors of the Company and of each of its subsidiary companies and that the
existing Directors of the Company and each of its subsidiary companies (save to
the extent that such Directors are Nominated Directors or as otherwise agreed by
the parties) shall resign;

 
2.18.5
the parties shall procure that the Company shall open a bank account or accounts
with such bank as the Board shall determine and shall amend the mandates for any
existing bank accounts in such manner as the Board determines;



2.18.6
London Mining shall make the WB Loan to Wits Basin and Wits Basin agrees to use
those funds to repay the WB Expenses and to repay to China Gold the China Gold
Debt, as settlement of part of the amount owing by Wits Basin to China Gold
under the Wits Basin Promissory Note. Wits Basin directs that London Mining pays
an amount equal to the WB Expenses direct to Maslon Edelman Borman & Brand, LLP
and an amount equal to the China Gold Debt direct to China Gold on behalf of
Wits Basin in satisfaction of London Mining's obligations to make the WB Loan
and Wits Basin's repayment obligations under this clause 2.18.6;



2.18.7
subject to the receipt of appropriate invoices (in a form satisfactory to London
Mining, in its absolute discretion), the parties shall (so far as they are able
to do so) procure that the Company shall use part of the LM Subscription Funds
to pay the JV Expenses to the extent specified in section 2 of Schedule 1 as
full and final settlement of those amounts.  The parties agree that London
Mining shall pay the JV Expenses direct to relevant payees on behalf of the
Company and HK Co and that such payment shall form part of its subscription
under clause 2.20;


 
26

--------------------------------------------------------------------------------

 


2.18.8
the parties shall (so far as they are able to do so) procure that the Company
shall use part of the LM Subscription Funds to make an inter-company loan of
US$1,000,000 to HK Co and shall procure that HK Co shall use those funds to make
the Green Completion Payment as full and final settlement of that amount. The
parties agree that London Mining shall pay the Green Completion Payment direct
to William Green on behalf of the Company and HK Co and that such payment shall
form part of its subscription under clause 2.20;



2.18.9
subject to the receipt of appropriate invoices, Wits Basin agrees that it will
promptly pay London Mining an amount equal to 50% of the Incorporation Expenses
and an amount equal to 50% of the Joint Venture legal costs; and



2.18.10
the parties shall (so far as they are able to do so) procure that the Company
shall repay to London Mining any accrued but unpaid interest under the LM Loan.



2.19
Following Completion, the parties shall, so far as they are able to do so, use
best endeavours to procure (and, for the avoidance of doubt, this does not
impose an obligation on Wits Basin or London Mining to put additional funds into
the Company) that the Company pays:



 
2.19.1
the Retained Consulting Payment to Lu Benzhao to the extent payable under the
Amended Consulting Agreement;



 
2.19.2
the Outstanding Expenses, subject to receipt of appropriate invoices (in a form
satisfactory to London Mining, in its absolute discretion) at such time as is
agreed in writing by Wits Basin and London Mining;  and



 
2.19.3
the Green Deferred Payment in accordance with the terms of the Green Agreement.



2.20
Payment by London Mining of the LM Subscription Funds will be satisfied by the:



 
2.20.1
the capitalisation of the LM Escrow Loan (excluding any accrued interest) which
shall immediately on such capitalisation be deemed satisfied in full;



 
2.20.2
the capitalisation of the LM Loan (excluding any accrued interest) which shall
immediately on such capitalisation be deemed satisfied in full;



 
2.20.3
payment by London Mining of the Outstanding Consulting Payment under clause
2.15, the JV Expenses under clause 2.18.7 and the Green Completion Payment under
clause 2.18.8; and



 
2.20.4
payment by London Mining of the Residual Amount to the Company.


 
27

--------------------------------------------------------------------------------

 


2.21
As soon as practicable after the occurrence of the events specified in clause 17
the parties shall procure that the Company enters London Mining in the register
of members of the Company as the holder of 100 A Shares and that there are
delivered to London Mining share certificates in respect of such A Shares



Position pending Completion


2.22
From the date of this Agreement until Completion, Wits Basin undertakes to
London Mining that it will take no action and shall procure that no member of
the Wits Basin Shareholder Group or the Group (to the extent within its control)
takes any action which is inconsistent with the provisions of this Agreement or
the consummation of the transactions contemplated by this Agreement. For the
avoidance of doubt, failure to comply with the Conditions due to London Mining’s
determination (in its absolute discretion) that any attempt to comply with any
such Condition is not acceptable to or approved by London Mining shall not of
itself constitute an action inconsistent with the provisions of this Agreement
or the consummation of the transactions contemplated by this Agreement, without
any further evidence of Wits Basin's breach of this clause.



2.23
From the date of this Agreement until Completion or termination of this
Agreement, Wits Basin shall not and shall procure that its directors, employees,
agents, advisers and members of its Shareholder Group, the Company, HK Co or BVI
Co together with their respective directors, employees, agents and advisers
shall not initiate, solicit, entertain, negotiate, make, accept or discuss, any
proposal or offer to acquire any interest in the Company, HK Co, any Target
Entity or MZM or their respective businesses and/or assets or directly or
indirectly discuss, negotiate or establish a joint venture with another party to
acquire any direct or indirect interest in the Company, HK Co, any Target Entity
or MZM otherwise than as contemplated by this Agreement.



3.
WARRANTIES



3.1
Wits Basin warrants to London Mining as at the date of this Agreement that:-



 
3.1.1
other than in connection with its incorporation or filing of documents, neither
HK Co nor the Company (in respect of the Warranties in this clause 3.1.1 deemed
repeated immediately before Completion or before the Relevant Date in the case
of the warranty in 3.1.1(h)) has entered into any agreement or contract save for
the Target Entities Equity Transfer Agreements (as amended pursuant to this
Agreement), the Escrow Agreements, the Amended Consulting Agreement, the
Subsidiary Security, the LM Escrow Loan Agreement, the Company Escrow Loan
Agreement, the LM Loan Agreement or the Loan Agreement entered into between
William Green and HK Co dated 22 June 2007 (the "Original Green Loan Agreement")
(in the case of HK Co), nor carried on any trade or business or engaged in any
activities whatsoever and that it has not made any payments nor received any
income nor incurred any expenditure or liabilities (other than under the
Subsidiary Security, the Escrow Agreements, the Amended Consulting Agreement,
the Original Green Loan Agreement, the LM Escrow Loan Agreement, the Company
Escrow Loan Agreement and the LM Loan Agreement) and in particular but without
limitation neither HK Co nor the Company: (in respect of the warranties repeated
immediately before Completion):


 
28

--------------------------------------------------------------------------------

 
 
 
(a)
has any indebtedness, mortgages, charges, debentures, guarantees or other
commitments or voluntarily incurred liabilities (present or contingent)
outstanding except in the case of HK Co, under the Target Entities Equity
Transfer Agreements, the Escrow Agreements, the Amended Consulting Agreement,
the Subsidiary Security, the Share Pledge, the Wits Basin Promissory Note, the
Original Green Loan Agreement, the LM Escrow Loan Agreement, the Company Escrow
Loan Agreement and the LM Loan Agreement or);



 
(b)
has any employees or consultants;



 
(c)
or as far as Wits Basin is aware, the Target Entities, have entered into any
service agreement with Lu Benzhao or any agreement pursuant to which fees are
payable to Lu Benzhao other than under the Consulting Agreement and Target
Entities Equity Transfer Agreements;



 
(d)
or as far as Wits Basin is aware, the Target Entities have entered into any
arrangements with William Green regarding the operation of the Target Entities
and MZM other than under the Operating Agreement;



 
(e)
has any executive officers other than:



 
 (i) 
 Stephen D. King, Chief Executive Officer;



 (ii) 
 Mark D. Dacko, Chief Financial Officer;



 (iii)
William Green, President of Asia Operations; and



 (iv)
Harvey V White, Chairman,



each of whom is employed by Wits Basin with the title as set out above and has
been appointed as an officer of HK Co or the Company (with respect of this
warranty as deemed given by the Company at Completion), but none of whom
receives fees for his role as an officer of HK Co or the Company or has any
outstanding claim (including for any costs or expenses) against HK Co or the
Company;

 
29

--------------------------------------------------------------------------------

 


 
(f)
is party to any contract whatsoever other than in the case of the Company and HK
Co (as applicable), the Target Entities Equity Transfer Agreements, the
Subsidiary Security, the Original Green Loan Agreement, the LM Escrow Loan
Agreement, the Company Escrow Loan Agreement and the LM Loan Agreement;



 
(g)
has given any power of attorney;



 
(h)
is, as far as Wits Basin is aware, party to any litigation or arbitration, nor
so far as Wits Basin is aware, are there any proceedings pending or threatened
by or against HK Co or the Company nor are there any facts or circumstances
which might reasonably be expected to give rise to any proceedings being
commenced by or against HK Co or the Company;



 
(i)
has granted or agreed to grant any options or other rights to subscribe for or
call for the allotment of any shares or loan capital in HK Co, the Company or
any other Subsidiary Company except as contemplated in this Agreement;



 
(j)
is the lessee of any property; or



 
(k)
is the owner of, or interested in any assets whatsoever including, without
limitation, the share capital of any other body corporate except as contemplated
in this Agreement; and



 
3.1.2
all of the issued shares in HK Co are owned by the Company and that the
appropriate stamp duty has been paid on the transfer of all of the issued shares
in HK Co from Wits Basin to the Company and all of the issued shares in the
Company will be owned by Wits Basin immediately before Completion;



 
3.1.3
all of the issued shares in HK Co and in the Company (in respect of the
warranties repeated immediately before Completion) except pursuant to the
Security Agreement, the Subsidiary Security and the Share Pledge (when this
warranty is given at the date of this agreement) and the Share Pledge as amended
under clause 2.1.15 (when this warranty is deemed repeated immediately before
Completion) are held free from all liens, charges and encumbrances or interests
in favour of, or claims made by or which could be made by, any other person and
are held with all rights now or hereafter attaching to them and such shares are
fully paid and have been properly and validly allotted.

 
30

--------------------------------------------------------------------------------


 
3.2
Wits Basin shall be deemed to warrant again to London Mining in the terms of the
Warranties given under clause 3.1 in respect of HK Co and the Company
immediately before Completion (except with respect to clause 3.1.1(h) which will
be deemed to be repeated immediately before the Relevant Date) with reference to
the facts and circumstances then subsisting (save that a reference to any fact,
matter, event or circumstance existing, occurring or having occurred at or
before the date of this Agreement shall also be construed as a reference to its
existing, occurring or having occurred at or before Completion).  The Warranties
as deemed to be repeated shall be qualified to the extent of any matters
contemplated by the Conditions including entry into the various documents by HK
Co or the Company.



3.3
Wits Basin warrants to London Mining as at the date of this Agreement, and shall
be deemed to warrant to London Mining immediately before Completion (in respect
of the Warranties given under clauses 3.3.1 and 3.3.3) or immediately before the
Relevant Date (in respect of the Warranties given under clauses 3.3.2 and 3.3.4)
that:



 
3.3.1
all material information received by Wits Basin prior to Completion relating to
the Target Entities and MZM has been provided to London Mining;



 
3.3.2
Wits Basin is not aware of any material information that has not been disclosed
to London Mining which might reasonably affect the willingness of London Mining
to invest in the Company; and



 
3.3.3
the final versions of the Target Entities Equity Transfer Agreements, the MZM
Equity Transfer Agreement, the Consulting Agreement, the Escrow Agreement and
any other document disclosed in writing to London Mining and identified as an
acquisition document (in each case as amended as contemplated by the Conditions)
contain all of the material terms relating to the acquisition of the Target
Entities and NSM; and



 
3.3.4
so far as Wits Basin is aware, there are no circumstances which entitle, or are
reasonably likely to entitle, any member of the Wits Basin Shareholder Group,
the Company, HK Co or BVI Co to make any claims under any of the
representations, warranties, undertakings or indemnities given or made pursuant
to the final versions of the Target Entities Equity Transfer Agreements, the MZM
Equity Transfer Agreement and the Consulting Agreement.



3.4
Immediately before the Relevant Date Wits Basin shall also be deemed to warrant
to London Mining that:



 
3.4.1
the factual information contained in the Business Plan is true and accurate in
all material respects;

 
 
3.4.2
the forecasts and projections contained in the Business Plan have been prepared
in good faith and after careful consideration; and



 
3.4.3
the assumptions set out in the Business Plan are reasonable and realistic and no
material facts or assumptions have been omitted from the Business Plan which
would render the information, forecasts, projections or the other expressions of
opinion, intention and expectation contained in it misleading.

 
31

--------------------------------------------------------------------------------


 
3.5
Wits Basin undertakes to London Mining that it shall not, and shall procure that
each member of the Wits Basin Shareholder Group, the Company, HK Co or BVI Co
shall not, do allow or procure any act or omission before Completion which would
or might constitute a breach of any of the Warranties upon their being deemed to
be given again under clause 3.2.



3.6
Wits Basin undertakes to London Mining to disclose to it in writing, immediately
upon it becoming aware of the same, full details of any fact, matter, event or
circumstance which:-



 
3.6.1
does or might constitute a breach of any of the Warranties given upon the
execution of this Agreement; or



 
3.6.2
will or might constitute a breach of any of the Warranties when deemed given
again immediately prior to Completion or the Relevant Date (as applicable).



3.7
If at any time prior to the Relevant Date it comes to the knowledge of London
Mining (whether by way of notification pursuant to clause 3.6 or otherwise) that
any of the Warranties was untrue, inaccurate or misleading in a material respect
when made and/or that any of the Warranties has ceased to be true or accurate in
a material respect or has become misleading in a material respect by reference
to the facts and circumstances then subsisting, London Mining shall be entitled
to terminate its obligations under this Agreement by giving notice to Wits Basin
and the Company at any time prior to the Relevant Date.



4.
UNDERTAKINGS



Each party undertakes to the other from the date of this Agreement to Completion
or termination of this Agreement:-


4.1
to observe and perform its own obligations under this Agreement and give full
effect to the provisions of this Agreement;



4.2
to disclose to the other party as soon as practicable after it becomes aware of
the same, any information of a material nature relating to the business of the
Target Entities or MZM of which it becomes aware.



5.
CONFIDENTALITY



5.1
Notwithstanding any other provision of this Agreement, the parties shall be
entitled at all times to:


 
32

--------------------------------------------------------------------------------

 


 
5.1.1
consult freely about the Group and its affairs with; and



 
5.1.2
disclose Conditional Information to,



their auditors, lenders and proposed lenders and with any other member of their
respective Groups or investors (or with or to any of its or their respective
professional advisers) in connection with the entry into this agreement and the
subscription in, and proposed operation of, the Company and the Group, provided
that the party disclosing such information shall use reasonable endeavours to
procure that any such recipient is made aware that it is Confidential
Information and agrees to treat it accordingly.


5.2
Subject to clause 5.1, each party shall in all respects keep confidential and
not at any time disclose or make known in any other way to anyone whomsoever or
use for his own or any other person's benefit or to the detriment of the other
party or any Group Company any Confidential Information, provided that:



 
5.2.1
such obligation shall not apply to information which becomes generally known
(other than through a breach by any party of this clause);



 
5.2.2
any party shall be entitled at all times to disclose such information as may be
required by law or by any competent judicial or regulatory authority or by any
securities exchange on which it is linked or for tax or accounting purposes
(provided that, so far as practicable, the disclosing party shall consult with
the other parties prior to making such disclosure); and



 
5.2.3
nothing contained in this clause shall prevent any employee of any party from
disclosing information in the proper performance of his duties as an employee.



6.
ANNOUNCEMENTS



No party shall (without the consent of the other party, such consent not to be
unreasonably withheld or delayed) issue any press release or make any public
statement or publish any document or make any public statement or otherwise make
any disclosure to any person who is not a party to this Agreement, other than
the Announcements, before or after Completion, relating to any of the matters
provided for or referred to in this Agreement or any ancillary matter.  This
clause shall not apply to any announcement or disclosure required by law, by any
competent judicial or regulatory authority, Oslo Axess, the Securities and
Exchange Commission or by any securities exchange (in which case the parties
shall co-operate, in good faith, in order to agree the content of any such
announcement, so far as practicable, prior to its being made).

 
33

--------------------------------------------------------------------------------

 


7.
TERMINATION



Save as expressly provided in this Agreement to the contrary and unless
otherwise agreed by the parties, this Agreement other than clauses 1
(Definitions and Interpretation), 3 (Warranties), 5 (Confidentiality), 6
(Announcements), 9 (Applicable Law and Jurisdiction), 10 (General) and 11
(Notices), shall terminate upon the happening of the earliest of the following:-


7.1
the termination of either of the Target Entities Equity Transfer Agreements;



7.2
termination under clause 3.7; and



7.3
all of the Conditions not having been satisfied or validly waived on or before
14 April 2009 or such other later date as agreed in writing between the parties
in accordance with clause 2.4.



8.
COSTS



 
Each of the parties shall pay all costs and expenses incurred by it in its own
right in connection with the negotiation and conclusion of this Agreement.



9.
APPLICABLE LAW AND JURISDICTION



9.1
This Agreement and the rights and obligations of the parties shall be governed
by and construed in accordance with the laws of England and Wales.



9.2
The parties irrevocably submit to the non-exclusive jurisdiction of the courts
of England and Wales in respect of any claim, dispute or difference arising out
of or in connection with this Agreement.



10.
GENERAL



Entire agreement


10.1
This Agreement (together with any documents referred to herein or entered into
pursuant to this Agreement) contains the entire agreement and understanding of
the parties and supersedes all prior agreements, understandings or arrangements
(both oral and written) relating to the subject matter of this Agreement and any
such document.



10.2
This Agreement shall not be construed as creating any partnership or agency
relationship between any of the parties.


 
34

--------------------------------------------------------------------------------

 


Variations and waivers


10.3
No variation of this Agreement shall be effective unless made in writing and
signed by or on behalf of all the parties and expressed to be such a variation.



10.4
No failure or delay any party or time or indulgence given in exercising any
remedy or right under or in relation to this Agreement shall operate as a waiver
of the same nor shall any single or partial exercise of any remedy or right
preclude any further exercise of the same or the exercise of any other remedy or
right.



10.5
No waiver by any party of any requirement of this Agreement, or of any remedy or
right under this Agreement, shall have effect unless given in writing and signed
by such party.  No waiver of any particular breach of the provisions of this
Agreement shall operate as a waiver of any repetition of such breach.



10.6
Any waiver, release or compromise or any other arrangement of any kind
whatsoever which a party gives or enters into with any other party in connection
with this Agreement shall not affect any right or remedy of that party as
regards any other parties or the liabilities of any other such parties under or
in relation to this Agreement.



Assignment


10.7
No party shall be entitled to assign the benefit or burden of any provision of
this Agreement (or any of the documents referred to herein) without the consent
of the other party.



Effect of Completion


10.8
The provisions of this Agreement, insofar as the same shall not have been
performed at Completion, shall remain in full force and effect notwithstanding
Completion.



Counterparts


10.9
This Agreement may be executed as two or more counterparts and execution by each
of the parties of any one of such counterparts will constitute due execution of
this Agreement.



Further assurance


10.10
Each party shall, and shall use all reasonable endeavours to procure that any
necessary third party shall, do and execute and perform all such further deeds,
documents, assurances, acts and things as may reasonably be required to give
effect to this Agreement.


 
35

--------------------------------------------------------------------------------

 


Injunctive relief


10.11
It is acknowledged and agreed that any breach of the terms of this Agreement
could cause the parties irreparable injury for which damages may not be an
adequate remedy.  In the event of a breach or threatened breach by any party of
the terms of this Agreement, but without limitation to any other remedies
available to it, the other parties shall be entitled to seek injunctive relief
in any Court of competent jurisdiction restraining the party in breach from
breaching the terms of this Agreement.



Other remedies


10.12
Any remedy or right conferred upon a party for breach of this Agreement shall be
in addition, and without prejudice, to all other rights and remedies available
to it.



Third party rights


10.13
No provision of this Agreement is intended to benefit or be enforceable by any
third party pursuant to the Contracts (Rights of Third Parties) Act 1999, but
this shall not affect any right or remedy of a third party which exists or is
available apart from that Act.



Amendment and restatement of Revised Subscription Agreement


10.14
The parties agree that with effect from the execution of this agreement the
Revised Subscription Agreement dated 12 January 2009 is amended and restated by
this Agreement.



10.15
The amendment and restatement of the Revised Subscription Agreement shall be
without prejudice to rights or liabilities which have accrued, including in
respect of any breach of warranty prior to the date on which the amendment and
restatement takes effect, including rights or liabilities which have accrued
under the Original Agreement, including in respect of any breach of warranty
prior to the date on which the termination took effect.



11.
NOTICES



Form of Notice


11.1
Any notice, consent, request, demand, approval or other communication to be
given or made under or in connection with this Agreement (each a "Notice" for
the purposes of this clause) shall be in writing and signed by or on behalf of
the person giving it.



Method of service


11.2
Service of a Notice must be effected by one of the following methods:



 
11.2.1
by hand to the relevant address set out in clause 11.4 and shall be deemed
served upon delivery if delivered during a Business Day, or at the start of the
next Business Day if delivered at any other time; or

 
 
36

--------------------------------------------------------------------------------

 

 
11.2.2
by prepaid first-class post to the relevant address set out in clause 11.4 and
shall be deemed served at the start of the second Business Day after the date of
posting; or

 
 
11.2.3
by prepaid international airmail to the relevant address set out in clause 11.4
and shall be deemed served at the start of the fourth Business Day after the
date of posting; or

 
 
11.2.4
by facsimile transmission to the relevant facsimile number set out in clause
11.4 and shall be deemed served on despatch if despatched during a Business Day,
or at the start of the next Business Day if despatched at any other time,
provided that in each case a receipt indicating complete transmission of the
Notice is obtained by the sender and that a copy of the Notice is also
despatched to the recipient using a method described in clause 11.2.1 to clause
11.2.3 (inclusive) no later than the end of the next Business Day.

 
11.3
In clause 11.2 "during a Business Day" means any time between 9.30 a.m. and 5.30
p.m. on a Business Day based on the local time where the recipient of the Notice
is located.  References to "the start of [a] Business Day" and "the end of [a]
Business Day" shall be construed accordingly.



Address for service


11.4
Notices shall be addressed as follows:



 
11.4.1
Notices for London Mining shall be marked for the attention of:

 
Name:
 
Rohit Bhoothalingam
     
Address:
 
London Mining Plc
   
39 Sloane Street
   
London
   
United Kingdom
   
SW1X 9LP
     
Fax number:
 
00 44 (0)20 7201 5050



 
11.4.2
Notices for Wits Basin shall be marked for the attention of:

 
Name:
 
Stephen King
     
Address:
 
Wits Basin Precious Minerals Inc.
   
80 South 8th Street, Suite 900
   
Minneapolis, Minnesota 55402-8773
     
Fax number:
 
(US) 1 (612) 395-5276

 
 
37

--------------------------------------------------------------------------------

 


Change of details


11.5
A party may change its address for service provided that it gives the other
party not less than 28 days' prior notice in accordance with this clause
11.  Until the end of such notice period, service on either address shall remain
effective.



THIS AGREEMENT has been duly executed and delivered as a deed by the parties on
the date stated above.

 
38

--------------------------------------------------------------------------------

 


 EXECUTED and DELIVERED as a DEED
)
   
by LONDON MINING PLC
)
   
acting by RACHEL RHODES
)
/s/ Rachel Rhodes
   
)
Director
 
in the presence of:
             
Witness signature: …………………………………..
             
Witness name: ………………………………………
             
Witness address: …………………………………….
             
Witness occupation: …………………………………
     

 
 
 

--------------------------------------------------------------------------------

 


EXECUTED and DELIVERED as a DEED
)
   
by WITS BASIN PRECIOUS
)
   
MINERALS INC.
)
/s/ Stephen D. King
 
acting by:
)
   

 
 
 

--------------------------------------------------------------------------------

 